DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see interview of 18 March 2021, with respect to the rejection(s) of claim(s) 3-9 under 35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tracy (US 3,489,375) and Perl (US 2,573,271), as described in detail below.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: the claim recites the limitation "the storage compartment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Also it is unclear what “the portion of the vehicle body” refers to.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tracy (US 3,489,375) in view of Whitener (US 3,606,978) and Miller (US 5,050,817).
Regarding independent claim 9: Tracy teaches a flying vehicle (10) with retractable wings (60), comprising in combination: 
a vehicle frame (12-14) supporting a vehicle body (11) and flying vehicle control surfaces (17); 
a left wing (fig. 4: bottom 15); 
a right wing (fig. 4: top 15); 
a substantially rigid beam (25), said beam having a left pivot axis (fig. 4: bottom 25a) spaced from a right pivot axis (top 25a); 
a retractable tail (40) supported by the vehicle frame (see fig. 7); 
said left wing pivotably attached to said beam and adapted to pivot relative to said truss about said left pivot axis (fig. 4; c. 4, ℓ. 14-34); 
said right wing pivotably attached to said beam and adapted to pivot relative to said truss about said right pivot axis (fig. 4; c. 4, ℓ. 14-34); 
(fig. 4: in solid lines) to a retracted position closer to each other (fig. 4: in phantom); 
said retracted position for said left wing and said right wing forward of said deployed position (fig. 4: the wings shown retracted in phantom extend further forward than the deployed wings in solid); 
said beam fixed to said frame (see fig. 4; c. 4, ℓ. 22-26: “body lateral beam 25”); 
said pivot axes oriented substantially vertically and spaced from each other (see fig. 4); 
said tail having a vertical stabilizer (57) on an aft section of the flying vehicle (see fig. 1); and 
Tracy discloses a “body lateral beam 25” but is silent to the beam being a truss. 
Whitener teaches a variable sweep aircraft (fig. 1) having left and right wings (3, 4) pivotally attached to a truss (6) (figs. 2-6: the carry-through structure 6 is shown to be formed of a framework of beams 38, 39, 40 such that it may be considered to form a truss). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the body lateral beam of Tracy in the form of a truss as taught by Whitener since trusses are known to be stronger for the same weight compared with solid beams. 
Tracy is silent to a rudder and fails to teach a telescopic tail.
Miller teaches a folding wing aircraft (abstract) having a retractable tail (40) supported by the vehicle frame (c. 3, ℓ. 1-10), said tail having a rudder (48) and a vertical stabilizer (42) on an aft section of the flying vehicle (see fig. 7); and said tail is configured to be telescopically deployed and retracted (fig. 3 vs. fig. 7, abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tail of Tracy in the form of a retractable tail such as taught by Miller, for the purpose of enabling the aircraft to be stored in a smaller space.
Regarding claim 3: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, further comprising (see Miller) a boom (54), wherein the retractable tail is (by extensions 50), and the boom is configured to retract into the storage compartment in the portion of the vehicle body (bores 52; c. 3, ℓ. 1-10).
Regarding claim 4: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, wherein the retractable tail is over a space configured to accommodate a propulsion system (Miller fig. 1: the retractable tail is shown to retract over the space occupied by the propulsion system including propeller 34; Tracy fig. 2: Tracy also provides aft-mounted propulsion, so if incorporated in Tracy, the tail of Miller would be over a space accommodating a propulsion system).
Regarding claim 5: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, wherein the vertical stabilizer comprises two vertical members (Miller 42) substantially parallel to each other (see Miller figs. 4, 6-7).
Regarding claim 6: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, wherein the rudder (Miller 48) is rotatably connected to the vertical stabilizer (see Miller fig. 7; c. 2, ℓ. 63-65: “conventional rudders 48” would be understood by one skilled in the art to be rotatably connected to the vertical stabilizer).
Regarding claim 7: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, wherein, in the retracted position, the aft section of the flying vehicle extends rearwardly of the retractable tail (see Miller frig. 3).
Regarding claim 8: Tracy, as modified by Whitener and Miller, provides the control surfaces assembly of claim 9, wherein, in the deployed position, the retractable tail extends rearwardly of the aft section of the flying vehicle (see Miller fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647